Exhibit 10.28

MODIFICATION #2

TO THE AGREEMENNT




THIS MODIFICATION #2 is made to the Amended and Restated Employment Agreement
entered into on June 23, 2010 by and between INTERNATIONAL ISOTOPES INC.,  a
public corporation incorporated in the state of Texas (hereinafter “INIS”) and
STEPHEN LAFLIN, (hereinafter “Mr. Laflin”).




WITNESSETH:




WHEREAS, The original agreement between the Parties terminated on October 31,
2010 and Modification #1 extended that original Agreement to March 1, 2011; and




WHEREAS, Mr. Laflin is willing to extend the date of the Agreement to expire on
April 30, 2011; and




NOW THEREFORE, In consideration of the above, the Parties agree to modify the
Agreement, entered into on June 23, 2010, as follows:




1.

Article 3.1, 3.2, and 3.3 shall be modified to change the end date of the
Agreement to April 30, 2011.




All other terns off the June 23, 2010 Agreement remains unchanged.




IN WITNESS WHEREOF, the Parties have executed this agreement as of the day and
year as signed below.







INTERNATIONAL ISOTOPES INC.




                                               Date                   .







STEPHEN LAFLIN




                                               Date                   .









